MEMORANDUM OF RESPONSES PETROSEARCH ENERGY CORPORATION (the “Company”) · POST EFFECTIVE AMENDMENT NO. 5 ON FORM S-1 – (FILE NO. 333-142100) · AMENDMENT NO. 6 TO FORM S-1 – (FILE NO. 333-149010) · FORM 10-KSB/A FOR THE YEAR ENDED DECEMBER 31, 2007 · FORM 10-Q/A FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2008 · FORM 10-Q/A FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2008 · FORM 10-Q/A FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, · FORM 8-K/A · RESPONSE LETTER DATED JANUARY 15, 2009 (File No. 0-51488) In response to the Staff’s verbal comments regarding the Company expanding the MD&A and Notes to the Financial Statements to explain why there was a significant alteration of the relationship between capital costs and proved reserves as a result of the disposition of the Barnett Shale Interest, we have added additional disclosure to (i) Note 11 in the June 30, 2008 Financial
